Citation Nr: 1504414	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-07 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran submitted a timely notice of disagreement in April 2005, a statement of the case was issued in January 2006 and a VA Form 9 was received in March 2006.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for January 2008, however, the Veteran did not report.  The Veteran was later scheduled for a hearing in March 2008; however, he again failed to report.  Accordingly, the Board will proceed as though the Veteran withdrew the hearing request.

In February 2009 and August 2011, the Board remanded this claim for additional development.  In an October 2012 decision, the Board denied the Veteran's claim.  

The Veteran appealed the October 2012 Board decision to the Court of Appeals for Veterans Claims (CAVC), which vacated the decision and remanded it back to the Board for further development in May 2014.  

The Veteran submitted additional evidence in the form of a private medical opinion in November 2014, and waived regional office consideration of the new evidence.  See November 2014 statement.  The Veteran also waived his right to a new VA examination.  Id.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2014 statement from Dr. M.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, currently diagnosed as bipolar disorder, had an onset during service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as bipolar disorder, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  He asserts he experienced events during service that caused his current psychiatric disorder. 

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his time in service.  In a September 2003 statement, the Veteran reported that he witnessed the suicides of two shipmates, suffered harassment from senior shipmates, and was falsely accused of marijuana possession during service.

Service treatment notes do not reveal any complaints, treatment or diagnoses of a psychiatric disorder.  However, they do document that the Veteran was caught with marijuana in September 1977, with no other drugs or physical or psychological dependence on marijuana.  It was noted that there was no need for further medical or psychiatric treatment.  

The Veteran's account of witnessing the suicides of two shipmates could not be confirmed.  See May 2011 VA Memorandum.

Post service, the Veteran has been diagnosed with several psychiatric disorders, including bipolar disorder, posttraumatic stress disorder, major depression, dysthymic disorder, antisocial personality disorder, anxiety disorder, substance induced mood disorder, and intermittent explosive/impulse disorder.  

The Board notes that the claims file contains a July 2003 VA record signed by three VA psychiatrists, which documented some of the Veteran's psychiatric treatment.  It was noted that the Veteran reported that he experienced racism in service and felt that he was consistently treated unfairly by a division officer who tried to physically assault him and by a subordinate of the division officer, who threatened to physically harm and kill him. 

The Veteran's friend submitted a statement in September 2003 indicating that the Veteran was always an upbeat person, but that during service the Veteran wrote letters asserting that he feared for his life and he wished he were dead.  

Similarly, the Veteran's brother submitted a letter in September 2003, indicating that the Veteran wrote to him during service and described severe depression and anxiety due to his inability to deal with harassment and discrimination he was experiencing on a daily basis.  

The Veteran was afforded a VA examination in February 2004; however, the Court found that the examiner's opinion had a disconnect with the criteria set forth in the DSM-IV.  As such, the Board will not discuss this examination further.

In a June 2006 letter from a VA psychiatrist, it was noted that the Veteran had posttraumatic stress disorder related to two experiences he had while serving in the Navy.  The first experience was that he saw another sailor commit suicide by jumping overboard, and the second experience was that he found another sailor who hanged himself in the mid-ship passageway.  The Veteran also asserted that he was harassed due to racism.  This psychiatrist noted that the Veteran also had bipolar disorder.

The Veteran was afforded a VA examination in April 2011; however, the Court also found this examination to be inadequate, and therefore, the Board will not rely on this evidence.  

In May 2014, the Veteran submitted a private psychiatrist's opinion.  The psychiatrist opined that the Veteran's appropriate diagnosis is bipolar disorder.  The psychiatric opined that it is at least as likely as not that the symptoms of the Veteran's bipolar disorder began during service, as evidenced by his disciplinary issues, his descriptions of perceived harassment and his belief that he witnessed two suicides.  The psychiatrist indicated that it is extremely unlikely the Veteran was threatened with his life while aboard ship; instead, the psychiatrist believes the Veteran's fears for his life were the first manifestations of paranoid delusions associated with bipolar disorder.  The psychiatrist stated that the Veteran's claims of threats to his life were his perception of the reactions of his superiors to his poor adjustment to military life.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

First, the Board notes that the Veteran has a current diagnosis of bipolar disorder.  See May 2014 statement from Dr. M.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence supports an onset of symptoms during service.  As noted by the Veteran's friends and family, the Veteran's symptoms of depression and paranoia began during service.  Additionally, Dr. M., a private psychiatrist, opined that the Veteran's symptoms of paranoia and perceived harassment began during service.  As such, the Board finds Shedden element (2) has been satisfied.  See Shedden, supra.

The evidence of record also establishes that the Veteran's current diagnosis of bipolar disorder is due to his time in service.  Dr. M. opined that the Veteran's bipolar disorder at least as likely as not began during service.  The psychiatrist explained that during service, the Veteran's disciplinary issues, his descriptions of perceived harassment and his belief that he witnessed two suicides, were symptoms of his current bipolar disorder.  There are no persuasive medical opinions to the contrary.  As such, the Board finds Shedden element (3) has been satisfied.  See Shedden, supra.

Given the current diagnosis of bipolar disorder, evidence of in-service symptoms, and a positive nexus opinion from a private psychiatrist, the Board resolves any reasonable doubt in the Veteran's favor and finds that the evidence supports granting service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as bipolar disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


